Hunt, Chief Justice,
concurring.
While I fully concur with the majority, I write to say that simple common sense tells us that the doctrine of sovereign immunity should not be applied in this case. The primary purpose of the doctrine of sovereign immunity is the protection of the public purse. Protection of the public purse is also a primary objective of competitive bidding statutes. Should IBM be successful in compelling the State to accept a bid which will cost the taxpayers of Georgia less, rather than more, it will be advancing the same purpose which the doctrine is intended to advance. This is not a case in which a party is attempting to enrich itself at the public’s expense; on the contrary, this attempt to have the State follow its own competitive bidding statute will, if successful, result in that which is advantageous to the State.4 In a very real and practical way, it may be said that IBM’s suit is as much on behalf of the State as against it, just as a shareholder’s action against the officers of a corporation is a suit on behalf of the corporation. Were the State successful in defending on the doctrine of sovereign immunity, the taxpayers of the State, whom the doctrine is supposed to protect, would be the losers.

 Doubtless, it would be in IBM’s financial interest to prevail, but that does not mean there would be no public benefit. Here, IBM’s self-interest can be seen as consistent, as opposed to inconsistent, with the public interest.